ORDER
Respondent, James Gullett, Judge of the District Court of Oklahoma County, or any other assigned Judge, is prohibited from proceeding further in the judicial review under the Administrative Procedures Act in Cause No. CJ-89-582. 12 O.S. 1981 § 100 is a general statute and does not control the special statute as relating to judicial review under 75 O.S. 1981, § 318. Citizens’ Action For Safe Energy v. Oklahoma Water Resources, 598 P.2d 271 (Okl.App.1979). Matter of Estate of Speake, 743 P.2d 648, 651 (Okl.1987).
HARGRAVE, C.J., OPALA, V.C.J., and HODGES, LAVENDER, SIMMS, DOOLIN and WILSON, JJ., concur.
*297SUMMERS, J., concurs in result.
KAUGER, J., not participating.